DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 15 June 2022 amends claims 1, 4, and 12. Applicant’s amendment has been fully considered and entered. 
Response to Arguments
Applicant argues, “The Gabel cited prior art is mentioning the use of GPS location information, but not a preloaded list of all national cities/towns. A preloaded list in the application is faster and allows a better use of list of places rather than accessing an external software functionality that creates inefficiencies and produces a delayed retrieval of information.” In response, the claims do not specify how the claimed preloaded list of all national cities/towns are functionally utilized. Gabel discloses that registered services provide access to insurance information, taxi, towing, repair, and legal services ([0028]) while utilizing GPS functionality to track the user’s current location ([0044] & [0052] & [0077]). GPS functionality maintains preloaded lists of national cities and towns and therefore, the registered services of Gabel would have access to a preloaded list of national cities/towns as claimed.
While not specifically argued, the cited prior art does not disclose or make obvious, a software application that is downloaded and utilized to input user information, generate an alphanumeric code, generate a user identifier, request a certified document, make a national server available, and create a dedicated website that links to the national server as required by the claims as amended. Therefore, the previous prior art rejections have been withdrawn. 
Applicant’s remaining arguments specific to the dependent claims are moot because the previous prior art rejections have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The claims as amended require the claimed software application to make available a national server containing profiles of each user with verified personal identities, and for the claimed software application to create a dedicated website that links the software application to the national server. On page 1 of the remarks, Applicant points to the third paragraph of page 4 in the specification for support. However, this paragraph, in addition to the second paragraph of page 4, simply discuss a national server being available and that can be used to verify personal identity by entering a personal alphanumeric code. Additionally, these paragraphs discuss the creation of a dedicated website that links the national server containing the profile of each user to verify the personal identity by entering the associated alphanumeric code. However, the specification does not specify that the software application makes this national server available, nor does the specification specify that the software application creates this dedicated website as currently required by the claims. The specification does explicitly describe the functionality of the claimed software application on page 4, and this description includes registration functionality and document request functionality. Specifically, the software application includes a registration module that allows for entry of user specific information and a document request module that provides access to available documents, document request functionality, and document elimination functionality. However, the specification, when describing the functionality of the claimed software application, does not explicitly disclose that the software application makes the national server available, nor does the specification explicitly disclose that the software application creates the dedicated website.
Examiner discussed the exact same claim language in interview dated 01 June 2022 (See Interview Summary dated 6/6/2022). In the interview, the Examiner explained that the claim limitations in question did not have support in the specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437